OPINION
PER CURIAM.
Pro se petitioner Kenneth Fortune seeks a writ of mandamus to compel the United States District Court for the Western District of Pennsylvania to reach an immediate decision on his motion for contempt.
Fortune filed his motion for contempt on June 20, 2006, requesting that the District Court hold the defendants in contempt for their failure to waive service and file a timely response to the complaint. On September 22, 2006, Fortune filed this petition seeking a writ of mandamus.1
On October 16, 2006, the District Court entered an order denying Fortune’s motion for contempt. Because Fortune has received the relief he sought in filing his mandamus petition — a ruling on his motion for contempt — we will deny his mandamus petition as moot.

. Fortune was subsequently granted leave to proceed in forma pauperis, after he had filed the requisite financial affidavit.